           Case 2:20-cv-01815-APG-EJY Document 21 Filed 08/02/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRANDON SUMMERS,                                        Case No.: 2:20-cv-01815-APG-EJY

 4          Plaintiff                                      Order Denying Motions to Dismiss
                                                                  Without Prejudice
 5 v.
                                                                    [ECF Nos. 14, 15]
 6 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9         In light of the parties’ status report (ECF No. 20) indicating they are pursuing settlement

10 of the plaintiffs’ claims,

11         I ORDER that the defendants’ motions to dismiss (ECF Nos. 14, 15) are DENIED

12 without prejudice to refile if the settlement does not resolve this matter.

13         DATED this 2nd day of August, 2021.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
